Order entered April 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00496-CR

                 JAMES EDWARDS BRACKENS, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-48180-U

                                      ORDER

      Before the Court is appellant’s April 28, 2020 motion to extend time to file

his notice of appeal. We GRANT the motion and ORDER appellant’s April 24,

2020 notice of appeal timely filed.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE